DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 3/16/22 are acknowledged. Any objection or rejection not addressed below is withdrawn based on the amendments.
Previously, Applicants elected without traverse Group 1 in the reply filed on 10/31/19.
Claims 18-19, 44 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/19.
Claims 2-5, 11, 13-17, 20-25, 30-35 and 41-42 have been cancelled. 
Claims 48-49 have been added as new claims.
Claims 1, 6-10, 12, 26-29, 36-40, 43, 45-46 and 48-49 are being examined.

Claim Rejections - 35 USC § 103
	Claims were previously rejected based on the references cited below. Since claims have been amended and new claims added the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, 27-28, 37, 40, 45-46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motheram (US 7,985,733; first cited 9/11/19; ‘Motheram’) in view of CN101244043 (as cited with IDS 9/11/19).
A copy of CN101244043 and a translated version of CN101244043 were provided on 9/11/19. All references herein will be to the translated version of CN101244043.
	Motheram teach the anticoagulant bivalirudin and teach a known composition which is prepared at a pH of about 5-6 in an aqueous solution (column 1 lines 40 through column 2 lines 2). Motheram recognize the presence of impurities due to high pH during the method of preparing (column 2 lines 21-25) and recognize storage in a dry state where there are few stability problems (column 11 lines 35-50). Motheram specifically teach the inclusion of a buffer with a pKa of about 4 to about 6 to obtain a pH of between 5 and about 6 (claim 1). Motheram teach specific buffers including sodium acetate (table 1 in column 8, examples 3-5). In example 3, Motheram teach that the buffers allow the bivalirudin salt to dissolve and avoid the formation of precipitate and control the generation of impurities (example 3 specifically column 16 lines 35-42). Motheram teach a specific example of an aqueous solution comprising acetate buffer and bivalirudin (column 17 lines 21-36) with a final pH of 5.09 (column 17 lines 21-36). Motheram teach that after 7 days at ambient temperature that the total impurity changes 2.3% from the initial (Table 9 third entry). Motheram suggest that the bivalirudin composition can be at 10 mg/ml and specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17) and recognize altering the buffer concentration based on the bivalirudin concentration (column 10 lines 38-51 and column 3 lines 58-64). Motheram suggest the inclusion of an excipient or carrier in the pharmaceutical solution (column 4 lines 28-39) where the amount of the excipient can vary (column 10 lines 52-61). Motheram teach the known osmolarity of blood (column 7 lines 5-11) and teach values for the osmotic pressure of the solution (column 10 lines 30-37). Motheram teach the inclusion of vials and containers (column 1 lines 62-65 and column 11 lines 5-14).
	Motheram does not specifically recite the inclusion of polyethylene glycol.
	CN101244043 teach bivalirudin compositions which can contain sodium acetate (claim 1) which further comprise polyethylene glycol (claim 3) where the pH is preferably 5-5.5 (claim 9). CN101244043 suggests that adjusting the pH enhances the stability (4th-5th paragraph on page 2 of 8). CN101244043 teach the inclusion of sucrose (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Motheram based on the specific teachings and suggestions of Motheram. Since Motheram suggest compositions with bivalirudin with a buffer with a pKa of about 4 to about 6 to obtain a pH of between 5 and about 6 (claim 1) one would have been motivated to do such. Since Motheram teach specific buffers including sodium acetate (table 1 in column 8, examples 3-5) one would have been motivated to use such buffer. Since Motheram suggest that the bivalirudin composition can be at 10 mg/ml and specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17) and recognize altering the buffer concentration based on the bivalirudin concentration (column 10 lines 38-51 and column 3 lines 58-64) one would have been motivated to optimize the amount of the bivalirudin and the buffer (see MPEP 2144.05). Since Motheram suggest the inclusion of an excipient or carrier in the pharmaceutical solution (column 4 lines 28-39) one would have been motivated to use the known agent polyethylene glycol or sucrose as taught by CN101244043 who teach bivalirudin compositions which can contain sodium acetate (claim 1) which further comprise polyethylene glycol (claim 3) or sucrose (claim 3) where the pH is preferably 5-5.5 (claim 9). Since Motheram teach the amount of the excipient can vary (column 10 lines 52-61) one would have been motivated to vary the amount (see MPEP 2144.05). Motheram teach the known osmolarity of blood (column 7 lines 5-11) and teach values for the osmotic pressure of the solution (column 10 lines 30-37) so one would have been motivated to use such conditions. Motheram teach the inclusion of vials and containers (column 1 lines 62-65 and column 11 lines 5-14) so one would have been motivated to include such components. One would have had a reasonable expectation of success since the components and their function were known and one would have known how to combine the components. All the claimed elements were known and one could have combined the elements as claimed (MPEP 2143 rationale A).
In relation to the bivalirudin as recited in claim 1a, 10, 37 and 48a, Motheram teach bivalirudin (claim 1). Motheram suggest that the bivalirudin composition can be at 10 mg/ml and specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17) and recognize altering the buffer concentration based on the bivalirudin concentration (column 10 lines 38-51 and column 3 lines 58-64).
In relation to the buffer and pH as recited in claim 1b, 6-7, 9-10, 37b, 40 and 48b, Motheram suggest compositions with bivalirudin with a buffer with a pKa of about 4 to about 6 to obtain a pH of between 5 and about 6 (claim 1). Motheram teach specific buffers including sodium acetate (table 1 in column 8, examples 3-5) and specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17) and recognize altering the buffer concentration based on the bivalirudin concentration (column 10 lines 38-51 and column 3 lines 58-64).
	In relation to PEG as recited in claim 1c, 10 and 37c, CN101244043 teach bivalirudin compositions which comprise polyethylene glycol (claim 3). Motheram suggest the inclusion of an excipient or carrier in the pharmaceutical solution (column 4 lines 28-39) where the amount of the excipient can vary (column 10 lines 52-61).
	In relation to the sucrose as in claim 48c, CN101244043 teach the inclusion of sucrose (claim 3).
	In relation to the liquid and ready to use language of the claims, Motheram specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17). Motheram teach the anticoagulant bivalirudin and teach a known composition which is prepared at a pH of about 5-6 in an aqueous solution (column 1 lines 40 through column 2 lines 2).
	In relation to the language related to reconstitution/dilution, the instant claims are product claims and MPEP 2113 recognizes that product by process claims are not limited to the manipulations of the recited steps. In the instant case, the prior art suggest the claimed components. 
In relation to the language about impurities as recited in claims 1, 8 and 37, the prior art suggest the agents claimed including the buffer to control pH and additional agents. Since the prior art suggest agents as claimed such agents would function as claimed (section 0096 of the specification states that stabilizers were effective to stabilize). The prior art suggest a mode of improvement (controlling pH to limit deamidation and/or using known stabilizing agents) consistent with the instant application (see first sentence of section 0040 of the specification; see also interview summary 7/19/21). Further, claims 1, 8 and 37 refer to ‘total impurities’ not necessarily bivalirudin impurities (so the ‘total’ would include all components; compare section 0025 where the bivalirudin impurities can be higher as compared to the total impurities).
	In relation to the osmolarity as in claims 27-28, Motheram teach the known osmolarity of blood (column 7 lines 5-11) and teach values for the osmotic pressure of the solution (column 10 lines 30-37).
	In relation to claims 45-46, Motheram does not teach sodium chloride or dextrose. Motheram teach the use of sterile water for any dilutions (column 13 lines 1-5 and examples 1-6).

Claims 1, 6-10, 12, 26-29, 36-40, 43, 45-46 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motheram (US 7,985,733; first cited 9/11/19; ‘Motheram’) in view of CN101244043 (as cited with IDS 9/11/19) in view of Palepu et al. (US 2011/0046063; cited previously; ‘Palepu’).
A copy of CN101244043 and a translated version of CN101244043 were provided on 9/11/19. All references herein will be to the translated version of CN101244043.
Motheram teach the anticoagulant bivalirudin and teach a known composition which is prepared at a pH of about 5-6 in an aqueous solution (column 1 lines 40 through column 2 lines 2). Motheram recognize the presence of impurities due to high pH during the method of preparing (column 2 lines 21-25) and recognize storage in a dry state where there are few stability problems (column 11 lines 35-50). Motheram specifically teach the inclusion of a buffer with a pKa of about 4 to about 6 to obtain a pH of between 5 and about 6 (claim 1). Motheram teach specific buffers including sodium acetate (table 1 in column 8, examples 3-5). In example 3, Motheram teach that the buffers allow the bivalirudin salt to dissolve and avoid the formation of precipitate and control the generation of impurities (example 3 specifically column 16 lines 35-42). Motheram teach a specific example of an aqueous solution comprising acetate buffer and bivalirudin (column 17 lines 21-36) with a final pH of 5.09 (column 17 lines 21-36). Motheram teach that after 7 days at ambient temperature that the total impurity changes 2.3% from the initial (Table 9 third entry). Motheram suggest that the bivalirudin composition can be at 10 mg/ml and specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17) and recognize altering the buffer concentration based on the bivalirudin concentration (column 10 lines 38-51 and column 3 lines 58-64). Motheram suggest the inclusion of an excipient or carrier in the pharmaceutical solution (column 4 lines 28-39) where the amount of the excipient can vary (column 10 lines 52-61). Motheram teach the known osmolarity of blood (column 7 lines 5-11) and teach values for the osmotic pressure of the solution (column 10 lines 30-37). Motheram teach the inclusion of vials and containers (column 1 lines 62-65 and column 11 lines 5-14).
	Motheram does not specifically recite the inclusion of polyethylene glycol specifically PEG 400.
	CN101244043 teach bivalirudin compositions which can contain sodium acetate (claim 1) which further comprise polyethylene glycol (claim 3) where the pH is preferably 5-5.5 (claim 9). CN101244043 suggests that adjusting the pH enhances the stability (4th-5th paragraph on page 2 of 8). CN101244043 teach the inclusion of sucrose (claim 3).
	Palepu teach PEG 400 as a stabilizing agent specifically for sodium acetate based ready to use bivalirudin compositions (example 3 specifically section 0098). Palepu teach the use of a stabilizing agent to minimize impurities (section 0039). Palepu recognizes that the amount of the PEG can vary (section 0058 and example 6). Palepu teach sodium acetate as a specific buffering agent (example 3, claim 24 and section 0012) and teach examples where it is used at 0.05 M (examples 5, 6, 7 and others) and recognize that the amount can be varied (section 0056). Palepu teach the buffering agent as a stabilizing agent (section 0012). Palepu teach compositions where the tonicity is between about 200 to about 600 mOsm/kg (section 0064). Palepu teach the inclusion of a sugar or polyol that can be sucrose or glycerol in the composition (claim 41 and section 0012). Palepu teach that the sugar or polyol as a stabilizing agent (sections 0002 and 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Motheram based on the specific teachings and suggestions of Motheram. Since Motheram suggest compositions with bivalirudin with a buffer with a pKa of about 4 to about 6 to obtain a pH of between 5 and about 6 (claim 1) one would have been motivated to do such. Since Motheram teach specific buffers including sodium acetate (table 1 in column 8, examples 3-5) one would have been motivated to use such buffer. Since Motheram suggest that the bivalirudin composition can be at 10 mg/ml and specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17) and recognize altering the buffer concentration based on the bivalirudin concentration (column 10 lines 38-51 and column 3 lines 58-64) one would have been motivated to optimize the amount of the bivalirudin and the buffer (see MPEP 2144.05). Since Motheram suggest the inclusion of an excipient or carrier in the pharmaceutical solution (column 4 lines 28-39) one would have been motivated to use the known agent polyethylene glycol as taught by CN101244043 who teach bivalirudin compositions which can contain sodium acetate (claim 1) which further comprise polyethylene glycol or sucrose (claim 3) where the pH is preferably 5-5.5 (claim 9). Further, Palepu teach PEG 400 as a stabilizing agent specifically for sodium acetate based ready to use bivalirudin compositions (example 3 specifically section 0098). Palepu teach the inclusion of a sugar or polyol that can be sucrose or glycerol in the composition (claim 41 and section 0012). Palepu teach that the sugar or polyol as a stabilizing agent (sections 0002 and 0053). Palepu teach the use of a stabilizing agent to minimize impurities (section 0039) so one would have been motivated to use PEG 400 or sucrose or glycerol. Since Motheram teach the amount of the excipient can vary (column 10 lines 52-61) one would have been motivated to vary the amount (see MPEP 2144.05). Motheram teach the known osmolarity of blood (column 7 lines 5-11) and teach values for the osmotic pressure of the solution (column 10 lines 30-37) so one would have been motivated to use such conditions. Motheram teach the inclusion of vials and containers (column 1 lines 62-65 and column 11 lines 5-14) so one would have been motivated to include such components. One would have had a reasonable expectation of success since the components and their function were known and one would have known how to combine the components. All the claimed elements were known and one could have combined the elements as claimed (MPEP 2143 rationale A).
In relation to the bivalirudin as recited in claim 1a, 10, 12, 37, 48a and 49a, Motheram teach bivalirudin (claim 1). Motheram suggest that the bivalirudin composition can be at 10 mg/ml and specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17) and recognize altering the buffer concentration based on the bivalirudin concentration (column 10 lines 38-51 and column 3 lines 58-64).
In relation to the buffer and pH as recited in claim 1b, 6-7, 9-10, 12, 37b, 40, 48b and 49b, Motheram suggest compositions with bivalirudin with a buffer with a pKa of about 4 to about 6 to obtain a pH of between 5 and about 6 (claim 1). Motheram teach specific buffers including sodium acetate (table 1 in column 8, examples 3-5).
	In relation to PEG as recited in claim 1c, 10, and 37c, CN101244043 teach bivalirudin compositions which comprise polyethylene glycol (claim 3). Motheram suggest the inclusion of an excipient or carrier in the pharmaceutical solution (column 4 lines 28-39) where the amount of the excipient can vary (column 10 lines 52-61).
In relation to the PEG as recited in claims 12, 38-39 and 43 Palepu teach PEG 400 as a stabilizing agent specifically for sodium acetate based ready to use bivalirudin compositions (example 3 specifically section 0098). Palepu recognizes that the amount of the PEG can vary (section 0058 and example 6).
	In relation to the sucrose as in claim 48c, CN101244043 teach the inclusion of sucrose (claim 3). Palepu teach the inclusion of a sugar or polyol that can be sucrose in the composition (claim 41 and section 0012). Palepu teach the sugar or polyol as a stabilizing agent (sections 0002 and 0053).
	In relation to the glycerol as in claim 49c, Palepu teach the inclusion of a sugar or polyol that can be glycerol in the composition (claim 41 and section 0012). Palepu teach the sugar or polyol as a stabilizing agent (sections 0002 and 0053).
	In relation to the liquid and ready to use language of the claims, Motheram specifically teach dilution before administration to a subject (column 4 lines 22-23 and column 7 lines 12-17). Motheram teach the anticoagulant bivalirudin and teach a known composition which is prepared at a pH of about 5-6 in an aqueous solution (column 1 lines 40 through column 2 lines 2).
	In relation to the language related to reconstitution/dilution, the instant claims are product claims and MPEP 2113 recognizes that product by process claims are not limited to the manipulations of the recited steps. In the instant case, the prior art suggest the claimed components. 
In relation to the language about impurities as recited in claims 1, 8, 26, 36 and 37, the prior art suggest the agents claimed including the buffer to control pH and additional stabilizing agents. Since the prior art suggest agents as claimed such agents would function as claimed (section 0096 of the specification states that stabilizers were effective to stabilize). The prior art suggest a mode of improvement (controlling pH to limit deamidation and/or using known stabilizing agents) consistent with the instant application (see first sentence of section 0040 of the specification; see also interview summary 7/19/21). Further, claims 1, 8, 26, 36 and 37 refer to ‘total impurities’ not necessarily bivalirudin impurities (so the ‘total’ would include all components; compare section 0025 where the bivalirudin impurities can be higher as compared to the total impurities).
	In relation to the osmolarity as in claims 27-29, Motheram teach the known osmolarity of blood (column 7 lines 5-11) and teach values for the osmotic pressure of the solution (column 10 lines 30-37). Palepu teach compositions where the tonicity is between about 200 to about 600 mOsm/kg (section 0064).
	In relation to claims 45-46, Motheram does not teach sodium chloride or dextrose. Motheram teach the use of sterile water for any dilutions (column 13 lines 1-5 and examples 1-6).

Response to Arguments - 103
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants refer to previous arguments and declaration, all of the previous arguments and declaration have been addressed (compare pages 15-26 of the final rejection dated 10/15/21) and remain of record.
	Although applicants argue that Table 1 of Palepu confirms unpredictability, a close reading of Palepu reveals that ‘excessive degradation observed was attributed to a change in pH during storage wherein the final pH of the bivalirudin composition was about 7’ (section 0094). The meaning of the term buffer is well known, for example Motheram teach a buffer is a solution that resists changes in pH (column 6 lines 20-26). Thus, Palepu recognizes that unbuffered bivalirudin compositions may have significant degradation problems. Palepu teach the buffering agent as a stabilizing agent (section 0012). Palepu teach sodium acetate as a specific buffering agent (example 3, claim 24 and section 0012) as is recited in numerous instant claims. Palepu states that the data suggests a shelf life of greater than 16 months for RTU bivalirudin compositions at 5C (section 0200). Motheram teach specific buffers including sodium acetate (table 1 in column 8, examples 3-5). In example 3, Motheram teach that the buffers allow the bivalirudin salt to dissolve and avoid the formation of precipitate and control the generation of impurities (example 3 specifically column 16 lines 35-42). Motheram teach a specific example of an aqueous solution comprising acetate buffer and bivalirudin (column 17 lines 21-36) with a final pH of 5.09 (column 17 lines 21-36). Therefore to the extent that Palepu recognizes problems with bivalirudin stability, Palepu and Motheram present ways to avoid such problem (such as include a stabilizing agent or buffering agent). 
	Although applicants argue that ‘Motheram directly teaches way from relying on CN ‘043’” and Palepu made observations about PEG, it is not clear what applicants mean by ‘teaches way’. Whatever the case may be, the instant claims are product claims not processes of formation. Motheram teach a specific example of an aqueous solution comprising acetate buffer and bivalirudin (column 17 lines 21-36) with a final pH of 5.09 (column 17 lines 21-36). Just because CN ‘043 mentions a pH of 6.5 is not enough to discredit the teachings of Motheram. Motheram and CN ‘043 both relate to bivalirudin compositions. CN101244043 teach bivalirudin compositions which can contain sodium acetate (claim 1) which further comprise polyethylene glycol (claim 3) where the pH is preferably 5-5.5 (claim 9). Such pH is consistent with the teachings of Motheram. MPEP 2141.02 recognizes that the prior art references ‘as a whole’ should be considered. Examples 36-37 of Palepu use 20% PEG 400 and such examples are listed among the best of those achieved (example 43). Examples 6-7 do not provide any error bars and thus one would not necessarily conclude that one is worse or better than the other. Example 6 uses only 5% PEG 400. The follow-up examples use a higher concentration of PEG 400 (see examples 36-37). Palepu expressly teach amounts of PEG of about 5 to about 25% (section 0058). Thus the record does not discredit the use of PEG. Further, examples 6-7 of Palepu do not provide data on storage at different temperatures.
	Although applicants argue about compositions using sucrose or glycerol in lieu of PEG, it is first noted that claims 48-49 use the open-ended ‘comprises’ language and as such do not exclude PEG. CN101244043 teach the inclusion of sucrose or PEG (claim 3). Palepu teach the inclusion of a sugar or polyol that can be sucrose or glycerol in the composition (claim 41 and section 0012). Palepu teach that the sugar or polyol as a stabilizing agent (sections 0002 and 0053). Palepu teach PEG 400 as a stabilizing agent specifically for sodium acetate based ready to use bivalirudin compositions (example 3 specifically section 0098). Palepu teach the use of a stabilizing agent to minimize impurities (section 0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658